Title: To Thomas Jefferson from Philippe de Létombe, 5 April 1802
From: Létombe, Philippe de
To: Jefferson, Thomas


            Monsieur le Président,
              Paris, 15 germinal an 10.(5 avril 1802. v. St.)
            J’ai reçu, le 1er aoust dernier, la lettre infiniment obligeante dont vous avez daigné m’honorer, de Washington, le 27 Juillet précédent. Mon passage de Newyork à Lorient m’a été, en conséquence, on ne peut plus agréable et je suis pénétré de reconnoissance des attentions dont m’ont comblé et me comblent encore Monsieur Livingston et sa famille.
            Arrivé à Paris, j’y ai présenté au Gouvernement votre temoignage tant honorable pour moi. J’en ai été parfaitement bien accueilli. On y sait apprécier, Monsieur le Président, le haut prix d’une recommandation de votre part.
            Vos extrêmes bontés n’ont pas eu moins d’influence sur ma reception par mes parens et mes amis.
            Je vous supplie, Monsieur le Président, de me les continuer et de vouloir bien agréér mon hommage des sentimens de dévouement, d’admiration, de respect que vous doivent les bons citoyens de tous les Paÿs.
            Létombe
           
            EDITORS’ TRANSLATION
            Mister President,
              Paris, 15 Germinal Year 10.(5 Apr. 1802, old style)
            I received, the first of August last, the infinitely kind letter with which you condescended to honor me from Washington the preceding 27 July. Consequently, my passage from New York to L’Orient could not have been more agreeable, and I am filled with gratitude for the attentions with which Mr. Livingston and his family overwhelmed me and still continue to overwhelm me.
            Once arrived in Paris, I presented to the government your testimonial, so honorable for me. Because of that, I was perfectly well received. They know how to appreciate there, Mister President, the great worth of a recommendation from you.
            Your exceptional kindnesses had no less influence on my reception by my family and my friends.
            I beg you, Mister President, to continue the kindnesses to me and to be willing to accept my tribute of the feelings of devotion, admiration, and respect that the good citizens of all countries owe you.
            Létombe
          